Exhibit 10.1

 

FOURTH AMENDMENT TO CONSTRUCTION LOAN AGREEMENT

 

This Fourth Amendment to Construction Loan Agreement is dated as of the 22nd day
of April, 2005, and is by and between DAKOTA ETHANOL, L.L.C., a South Dakota
limited liability company (“BORROWER”) and FIRST NATIONAL BANK OF OMAHA
(“BANK”), a national banking association established at Omaha, Nebraska.

 

WHEREAS, BANK and BORROWER executed a Construction Loan Agreement dated as of
September 25, 2000 (the Construction Loan Agreement, together with all
amendments thereto is herein called the “AGREEMENT”)

 

WHEREAS, the parties desire to further amend the AGREEMENT.

 

Now, therefore, for valuable consideration, receipt and adequacy of which is
acknowledged, the parties agree as follows:

 

1.                                       All capitalized terms herein that are
not otherwise defined shall have the meanings assigned to them in the AGREEMENT.
Any requirements, covenants and obligations of BORROWER pursuant to the
AGREEMENT with regard to the CONSTRUCTION LOAN also apply to the TERM NOTES and
REVOLVING LOAN;

 

2.                                       Effective immediately, Section 1.16 of
the AGREEMENT is hereby amended to read:

 

1.16                           “LOAN TERMINATION DATE” means the earliest to
occur of the following: (i) as to TERM NOTE 2, TERM NOTE 4, and TERM NOTE 5,
September 1, 2011; as to the REVOLVING NOTE, April 21, 2006; (ii) the date the
OBLIGATIONS are accelerated pursuant to this AGREEMENT, and (iii) the date BANK
receives (a) notice in writing from BORROWER of BORROWER’S election to terminate
this AGREEMENT and (b) indefeasible payment in full of the OBLIGATIONS.

 

3.                                       BORROWER certifies by its execution
hereof that the representations and warranties set forth in Section 5 of the
AGREEMENT are true as of this date, and that no EVENT OF DEFAULT under the
AGREEMENT, and no event which, with the giving of notice or passage of time or
both, would become such an EVENT OF DEFAULT, has occurred as of this date.

 

4.                                       This Amendment maybe executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts of each instrument or
agreement, taken together, shall constitute but one and the same instrument.

 

5.                                       Except as amended hereby the parties
ratify and confirm as binding upon

 

--------------------------------------------------------------------------------


 

them all of the terms of the AGREEMENT.

 

IN WITNBSS WHEREOF, the parties hereto have caused this AGREEMENT to be executed
by their respective officers or managers thereunto duly authorized, as of the
date first above written.

 

Dakota Ethanol, L.L.C.

First National Bank of Omaha

 

 

 

 

By: /s/ Douglas Van Duyn

 

By: /s/ Omer Sagheer

 

Doug Van Duyn,

 

 

Omer Sagheer, Commercial Loan Officer

Chairman of the Board of Managers

 

 

 

 

NOTARY ACKNOWLEDGMENT

 

STATE OF SOUTH DAKOTA)

 

 

:ss

COUNTY OF LAKE)

 

 

On this 20th DAY OF April, 2005, before me, the undersigned, a Notary Public,
personally appeared Doug Van Duyn, the Chairman of the Board of Governors of
Dakota Ethanol, L.L.C., who executed the foregoing instrument, and acknowledged
the executed the same as his voluntary act and deed, as well as that of the comp

 

 

 

/s/ Alan May                     09-22-2007

 

 

Notary Public

 

2

--------------------------------------------------------------------------------